Taliaferro, J.
The plaintiff appeals from a judgment rejecting his demand in a petitory action brought by him against the.defendant.
An exception was taken by the latter to the petition of the plaintiff on the ground of its vagueness and failure to set out the date and origin of his father’s title, under which he claims the property in question. The exception was sustained and the plaintiff has appealed.
The plaintiff claims by inheritance as sole heir of his father, and appends to his petition an order of the proper court recognizing him as such and decreeing that he be put in possession of his father’s estate. He alleges that his father had a just and legal title to the *77property at the time of his decease, and was in possession at that time.
We think the allegations sufficiently clear to enable him to maintain his action. It is for him to make out his case by sufficient evidence, which the defendant is free to resist when it is presented.
For these reasons it is ordered that the judgment of the lower court be annulled and reversed. It is further ordered that the case be remanded to the court a qua to be proceeded with according to law. The defendant and appellee paying costs of this appeal.
Rehearing refused.